Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Emery on 31 March 2022.
The application has been amended as follows: 

1. (Currently Amended) A fuel injector that is supplied with compressed air from an upstream side, 
the fuel injector comprising: 
a pilot fuel injection portion including a pilot fuel supply block and a tubular pilot shroud, the pilot shroud being arranged at a radially outer side of the pilot fuel supply block and projecting to a downstream side beyond the pilot fuel supply block; 
a main fuel injection portion including a main air passage in which a pre-mixed gas is generated, the main fuel injection portion being arranged so as to surround the pilot fuel injection portion from an outer side in a radial direction; and 
an intermediate air passage arranged between the pilot fuel injection portion and the main fuel injection portion, wherein: 
the pilot shroud includes 
a throat located at the downstream side of the pilot fuel supply block that decrease in diameter and 
a flame holding portion surrounding flame located adjacent at the downstream side of the throat and having a shape that increases in diameter toward the downstream side; and 
an air injection slit is formed at an upstream side of the flame holding portion adjacent the throat, the air injection slit being configured to inject the compressed air of the intermediate air passage in a direction along an inner peripheral surface of the flame holding portion such that the compressed air covers the inner peripheral surface over an entire periphery; and 
the air injection slit is open obliquely toward the downstream side and the radially outer side.

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a fuel injector comprising, among other features, 
an intermediate air passage arranged between the pilot fuel injection portion and the main fuel injection portion, wherein: 
the pilot shroud includes 
a throat located at the downstream side that decrease in diameter and 
a flame holding portion located adjacent at the downstream side of the throat and having a shape that increases in diameter toward the downstream side; and 
an air injection slit is formed at an upstream side of the flame holding portion adjacent the throat, the air injection slit being configured to inject the compressed air of the intermediate air passage in a direction along an inner peripheral surface of the flame holding portion; and 
the air injection slit is open obliquely toward the downstream side and the radially outer side.

	ii.	Matsuyama (US 10132499 B2) teaches a fuel injector in Fig 2, having a pilot shroud (47, 37, 61) including a throat (throat in between 47 and 37 having a decreasing diameter) and a flame holding portion (37 having increasing diameter), an air injection slit (79) that is open obliquely toward the downstream side and the radially outer side, but fails to teach the air injection slit is formed at an upstream side of the flame holding portion (37) because the air injection slit in Matsuyama is at a downstream side of the flame holding portion.

iii.	Claims 2 and 4-10 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741